Citation Nr: 1604094	
Decision Date: 02/04/16    Archive Date: 02/11/16

DOCKET NO.  10-00 155A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for hypertension, to include as secondary to service connected diabetes mellitus.
 
2.  Entitlement to service connection for a neurological disorder claimed radiculopathy/neuropathy of the right lower extremity, to include as secondary to a service connected disability.
 
3.  Entitlement to service connection for hepatitis.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

C. Eckart, Counsel


INTRODUCTION

The Veteran served on active duty from June 1968 to March 1971 (including service in Vietnam), from October 1982 to September 1985, and from April 1986 to April 1989.

This matter comes before the Board of Veterans' Appeals  (Board) on appeal from a May 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.

In a March 2013 decision, the Board reopened the hepatitis claim and remanded this matter, along with the claims for service connection for hypertension and a right lower extremity neurological disorder, including radiculopathy/neuropathy to the RO for additional development.  Such has been completed and this matter is returned to the Board for further consideration.

The Board notes that the neurological claim involving the right lower extremity has originally been classified as radiculopathy/neuropathy.  Further development has disclosed that although a radiculopathy/neuropathy of the right lower extremity is not shown, there is still evidence of a neurological abnormality that has not been provided a diagnosis.  The United States Court of Appeals for Veterans Claims (Court) issued a decision that held the scope of a disability claim includes any disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  The Board has accordingly shall adjudicate the neurological claim as a neurological disorder claimed radiculopathy/neuropathy of the right lower extremity.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).

While this matter was on remand, other issues also before the Board including service connection for a thoracic spine disorder (classified as intervertebral disc syndrome) and a neurological disorder of the left lower extremity claimed as radiculopathy/neuropathy were granted by the RO in a September 2013 rating decision.  The Veteran has not disagreed with the assigned disability rating or the effective date assigned for these disorders.  See Grantham v. Brown, 114 F.3d 1156   (Fed. Cir. 1997) (where an appealed claim for service connection is granted during the pendency of the appeal, a second Notice of Disagreement must thereafter be timely filed to initiate appellate review of "downstream" issues such as the compensation level assigned for the disability or the effective date of service connection.)  Therefore, these matters are considered resolved and are not in appellate status.

The issue of entitlement to service connection for a neurological disorder of the right lower extremity including neuropathy and radiculopathy is addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Hypertension did not have its clinical onset in service or within the first post service year and is not otherwise related to active duty, and was not caused or aggravated by a service connected diabetes mellitus disability.

2.  The Veteran as likely as not has residuals of hepatitis B that are related to active service.



CONCLUSIONS OF LAW

1.  Hypertension was not incurred or aggravated in service, and is not proximately due to or the result of service-connected diabetes.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107(b) (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2015).
 
2.  The criteria for establishing service connection for hepatitis B have been met.  38 C.F.R. §§ 1110, 1131, 5107; 38 C.F.R. §§ 3.303, 3.304 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duty to Notify and Assist

On November 9, 2000, the President signed into law the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014)).  The VCAA imposes obligations on VA in terms of its duty to notify and to assist claimants.  The Board has considered the legislation regarding VA's duty to notify and to assist claimants but finds that, given the favorable action taken herein with respect to the issue of entitlement to service connection for hepatitis disorder, no further discussion of the VCAA is required with respect to this claim.  

In regards to the hypertension claim, a June 2006 letter, the Agency of Original Jurisdiction (AOJ) satisfied its duty to notify the appellant under 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2015) and 38 C.F.R. § 3.159(b) (2015).  The AOJ notified the Veteran of information and evidence necessary to substantiate his claim.  He was notified of the information and evidence that VA would seek to provide and the information and evidence that he was expected to provide.  In the June 2006 letter, the Veteran was informed of how VA determines disability ratings and effective dates, as required by Dingess/Hartman v. Nicholson, 19 Vet. App. 473   (2006). VA has done everything reasonably possible to assist the Veteran with respect to his claims for benefits in accordance with 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c).  Service treatment records and personnel records have been obtained from his period of active duty service.  All reasonably identified and available medical records have been secured, to include VA, and private records. The Veteran provided additional evidence in his written statements and hearing testimony in the September 2012 hearing before the undersigned Veterans Law Judge.  In Bryant v. Shinseki, 23 Vet App 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. 3.103 requires that the Veterans Law Judge who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the hearing, the Veterans Law Judge outlined the issues on appeal and suggested that any evidence tending to show disability was related to service or a service-connected disability would be helpful in establishing the claim.  Moreover, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. 3.103; they have not identified any prejudice in the conduct of the Board hearing.  

Additionally, the Veteran was afforded VA examinations in May 2013 in order to adjudicate these claims.  The proffered opinions regarding the etiology of the claimed hypertension were based on an interview with the Veteran, a review of the record, and a full examination.  As such, the Board finds that the opinions proffered by the VA examiner are sufficient to decide the claim. 

II. Analysis

The Board has reviewed all the evidence in the claims file. Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the appellant or on her behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran should not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein. See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the appellant). 

Also, the Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the appellant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Generally, service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a pre-existing injury suffered or disease contracted in the line of duty. 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2015).  If a condition noted during service is not shown to be chronic, then generally a showing of continuity of symptomatology after service is required for service connection.  38 C.F.R. § 3.303(b) (2015).  Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d) (2015). 

Service connection may also generally be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury. 38 C.F.R. § 3.310(a)  2015).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).

Service connection generally requires evidence of a current disability with a relationship or connection to an injury or disease or some other manifestation of the disability during service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000). Where the determinative issue involves medical causation or a medical diagnosis, there must be competent medical evidence to the effect that the claim is plausible; lay assertions of medical status will not always constitute competent medical evidence.  See Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied. 38 U.S.C.A. § 5107 (West 2002 & Supp. 2014); Gilbert v. Derwinski, 1 Vet. App. 49  (1990). The Board is charged with the duty to assess the credibility and weight given to evidence.  Wensch v. Principi, 15 Vet. App. 362, 367   (2001); Wood v. Derwinski, 1 Vet. App. 190, 193 (1991). Indeed, the Court has declared that in adjudicating a claim, the Board has the responsibility to do so. Bryan v. West, 13 Vet. App. 482, 488-89  (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618   (1992).

Hypertension

The Veteran contends that his hypertension is being caused or aggravated by his service connected diabetes.  He neither contends nor does the evidence reflect that his hypertension began during active duty.  Of note the service treatment records including entrance and separation examinations and reports of medical history contained no findings or history of blood pressure readings meeting the VA criteria for a diagnosis of hypertension during any of his service periods. 

Evidence of hypertension is not shown in the records for several years after the Veteran's most recent discharge from service in April 1989, nor was it evident in VA examinations from May 1971 (between his first and second enlistments) and from December 1989.  

The earliest suggestion of a diagnosis of an essential hypertension is noted in April 1996 records addressing a lumbar laminectomy surgery.  Hypertension is also shown in an October 1997 exercise test for chest pain with a history of hypertension along with shortness of breath reported, but with normal findings on ECG.  A December 1999 letter from S.J. MD addressing cardiology issues described the Veteran as having a history of hypertension for 2 months as well as other cardiac symptoms of chest pain and shortness of breath.  Blood pressure readings were 134/102.  The diagnosis included hypertension as well as chest pain suggestive of coronary artery disease (CAD).  Subsequently a July 2000 letter from this same medical provider confirmed a diagnosis of hypertension with a blood pressure reading of 140/100 and recommendations that he start a medication regimen for hypertension.  Thereafter he was placed on medications to treat his hypertension, with the records from this cardiologist describing his hypertension as well controlled with medications according to a January 2003 note which noted a blood pressure reading of 120/82 and a July 2003 report which described him as doing reasonably well on multiple medications with a reading of 110/90.  Hypertension continued to be noted among the diagnosed disorders or in the medical history in subsequent records up through 2013 which mostly focused on other medical issues.  

As for diabetes, this was not shown to have been clearly diagnosed in the records until the mid-2000's after he described as having hyperglycemia in records prior to 2006, including records from May 2004 and August 2004.  He was subsequently evaluated for a study of insulin resistant diabetes in those with undiagnosed Type II diabetes; all blood glucose findings were noted to be normal in the November 2004 study results.  However a February 2006 letter from the University which conducted the November 2004 study for insulin resistant diabetes described the Veteran's blood sugar readings as indicating a diagnosis of Type 2 diabetes.  Also in February 2006 he was seen for symptoms that included bilateral lower extremity numbness, with hyperglycemia also noted, as well as the hypertension.  In March 2006 he was seen for complaints of hypertension and labs, particularly the elevated HGB AIC findings, were noted to be consistent with early onset type II diabetes.  This same record is noted to have shown his blood pressure to be elevated at 162/110, but he also was noted to have run out of his hypertension medication.  His numbness in his legs was projected to improve with improvement of his diabetes.  He was placed on medication and in April 2006 he was described as tolerating Fortamet for his diagnosed Type II diabetes.  In July 2006 he was followed up for his Type II diabetes treated with Fortamet and was noted to have hypertension with blood pressure stable on medications.  

Subsequent treatment records through 2013 are noted to include continued follow-up for hypertension and diabetes as well as other medical issues, and he continued to take medications to control both conditions.  None of the treatment records clearly indicated whether there was any relationship between his diabetes and his hypertension. 

An October 2006 VA examination gave a history of the Veteran's diabetes having been diagnosed in 2004 and currently treated with Metformin.  He had no history of using insulin, or of complications such as ketoacidosis or hypoglycemic reaction.  He had no vascular complications including cardiac disease although he was noted to have recently been diagnosed with hypertension.  In regards to the hypertension, he said to have been first diagnosed in 1996 prior to being diagnosed with diabetes.  His hypertension was treated with oral medications.  He had no history or clinical evidence of nephropathy related either to diabetes or hypertension.  Following examination he was diagnosed with hypertension, diagnosed in 1996 and currently well controlled on his current medication regimen.  Since this diagnosis was made in 1996 at least 8 years prior to his diabetes diagnosis, the examiner opined that it was less likely than not related to his diabetes.  No opinion as to aggravation was given. 

The Veteran's September 2012 hearing testimony confirmed that he was diagnosed many years post service, and prior to his diagnosis of diabetes.  He believed he was diagnosed with hypertension around 2003 or 2004 prior to his diagnosis of diabetes.  Transcript p. 22-23.  

A September 2012 letter from the Veteran's private physician, T.K., MD contained a favorable opinion stating that the Veteran's hypertension was a secondary issue related to the diabetes.  Dr. T.K. noted that diabetes was diagnosed in 2004 and hypertension was diagnosed earlier but he was in a pre-diabetic state.  He stated that hypertension was likely related to diabetes.  

The Veteran underwent a VA examination in May 2013 (which was signed and completed July 2013) with blood pressure readings noted to be 110/82, 125/77 and 98/62.  The claims file was reviewed, the Veteran was examined and a history was obtained from the Veteran who thought his hypertension started around the same time he was diagnosed with diabetes, which he thought was in 2004.  Following such review and examination the examiner gave an opinion that the Veteran's service connected diabetes has not caused or chronically worsened his hypertension.  The rationale was based on the following history.  He was noted to have been placed on blood pressure medications since his diagnosis and his blood pressure was well controlled.  The ranges were said to be approximately the 140's systolic and 90's diastolic.  He was said to have been diabetic since 2004 and took oral medications for this daily with meals.  He also had  a history of cardiac issues including chest pain.  Review of the claims file confirmed the hypertension began before his diabetes.  The claims file was reviewed in detail including the blood pressure readings from service and post service, as well as the Veteran's testimony.  

The examiner opined that it was reasonable to state that the Veteran's diabetes was diagnosed in July 2006 (although the Board notes that the diagnosis appears to have been made in March 2006), and that he was pre-diabetic since around 2003, based on the Veteran's testimony of diabetes diagnosed around 2003.  The examiner also noted that hypertension appears to have been formally diagnosed since around July 2000 when Dr. S.J. confirmed this diagnosis and recommended a medication regimen, but also pointed out that this same physician noted hypertension in 1999.  The examiner stated that even assuming a diagnosis of diabetes as early as 2003, there was no history of diabetes around the same time that hypertension was diagnosed as early as 1999 when Dr. S.J. described it being present for 2 months.  The examiner in particular noted that there was no evidence of diabetic nephropathy, proteinuria or persistent microalbuminuria to indicate that his diabetes has aggravated his hypertension, and recited various laboratory findings of record to support this opinion.  

Where a medical expert has fairly considered all the evidence, his or her opinion may be accepted as an adequate statement of the reasons and bases for a decision when the Board adopts such an opinion.  Wray v. Brown, 7 Vet. App. at 493.  The Board does, in fact, adopt the VA examiner's May 2013 opinion stating that hypertension, which began years after service, was neither caused by nor aggravated by his service-connected diabetes, thus service connected is not warranted on a secondary basis to the service connected diabetes. 

Since the VA physician's opinion was based on a review of the pertinent medical history, and was supported by sound rationale, it provides compelling evidence against the appellant's claim.  The Board emphasizes that the VA medical examiner provided a valid medical analysis to the significant facts of this case in reaching a conclusion. The VA examiner did not only provide data and conclusions, but also provided a clear and reasoned analysis, that the United States Court of Appeals for Veterans Claims (Court) has held is where most of the probative value of a medical opinion comes is derived. See Nieves-Rodriguez v. Peake, 22 Vet App 295 (2008); see also Wray, supra. 

In providing the opinion, the examiner explained the medical history of the Veteran shown in the treatment records and pointed out that the Veteran's hypertension pre-existed the Veteran's diagnosis of diabetes and further pointed to the lack of evidence of diabetic nephropathy or proteinuria or persistent microalbuminuria to indicate that the diabetes has aggravated his hypertension, and recited the findings from the various laboratory results of record to support this opinion.  

In evaluating the ultimate merit of this claim, the Board ascribes the greatest probative value to the medical opinion provided by the VA physician who examined the Veteran in May 2013.  The opinion was made following an examination of the Veteran, a review of the record, and accompanied by adequate rationale to support the findings noted above.  This opinion included consideration of the evidence of record and provides an explanation as to why the Veteran's hypertension is not related to his diabetes either directly or by aggravation.  

Regarding the September 2012 favorable opinion from Dr T.K., the Board lends less weight to this opinion as it did not provide a rationale to support the opinion that hypertension is secondary to the diabetes.  The rest of the medical evidence showed that hypertension was diagnosed prior to diabetes, with the two conditions co-existing following the diabetes diagnosis, but did not contain any evidence clearly suggesting a link between the two diagnosed disorders.  

Lay evidence may be competent on a variety of matters concerning the nature and cause of disability.  Jandreau v. Shinseki, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).  The Veteran was a medic during service and his general medical knowledge makes his claim that hypertension is related to service-connected diabetes mellitus a competent one and deserving of some probative value.  However, once the threshold of competency is met, the Board must consider how much of a tendency a piece of evidence has to support a finding of the fact in contention.  Not all competent evidence is of equal value.  The Board finds the 2013 VA examination report more probative than the Veteran's statements.  The examiner is a medical professional and was able to review the overall record, including the Veteran's history and opinions.  Unlike the Veteran's bare assertion, there is a rationale included with the opinion that is based on the clinical history and is very convincing and probative.  

The evidence in this case is not so evenly balanced as to allow application of the benefit-of-the-doubt rule as required by law and VA regulations.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.10.  The preponderance of the evidence of record is against the claim for service connection for hypertension, and this claim must be denied. 

Hepatitis

The Veteran's DD-214 reflects that during his Vietnam service period between June 1968 and March 1971, the Veteran, who's MOS at the time was medic, was treated in June 1970 for an illness with symptoms of nausea, vomiting, loose stools, right upper quadrant pain and dark urine, with a diagnosis of unspecified hepatitis made.  Subsequently, his March 1971 separation was blank, but a May 1971 VA examination noted complaints that included frequent bowel movements and a light jaundice lasting about a week.  He was noted to have a diagnosis of nonspecific hepatitis treated for about 10 days in June 1970, and was diagnosed again with a history of nonspecific hepatitis.  Thereafter service treatment records and periodic evaluation reports (including entrance and separation examinations) for his service periods from October 1982 to September 1985, and from April 1986 to April 1989 reflect a history of hepatitis in 1970, with no evidence of recurrence or symptoms reported or noted.  

Thereafter no evidence of hepatitis was shown until he was tested by the American Red Cross for blood donation purposes in November 2001, and was sent a letter from the medical director advising of abnormal blood test results disqualifying him from donating blood.  The test results were enclosed which showed positive antibodies to hepatitis B, with literature accompanying the results stating that the positive antibodies may indicate he is infected with the hepatitis B virus but that the most likely infection could have been many years ago.  

Subsequent post service medical records do not clearly indicate active residuals of hepatitis aside from the history of hepatitis occasionally noted.  He underwent testing in January 2004, and hepatitis panel for antibodies of the hepatitis A, B and C antibodies were nonreactive.  He was noted to have continued issues with elevated liver function tests from time to time, with a January 2006 treatment record indicating that they had been elevated but were back to normal.  Elevated liver function tests were also noted in an April 2006 treatment record.  No opinion as to the reason for the elevated liver functions was given.  

An October 2006 VA examination noted the history of viral hepatitis with jaundice treated in 1970, and returned to full duty.  He was noted to have no subsequent episodes of jaundice and lab studies were noted to show no evidence of chronic hepatitis although the Veteran reported having been advised he was unable to give blood in 1994.  Testing was ordered for hepatitis A, B and C, with the subsequent laboratory findings shown to be negative.  

The Veteran's September 2012 hearing testimony repeated his history of having treated for hepatitis in 1970 while serving as a medic in the service.  He described exposure to blood performing this MOS.  Transcript at p. 4-5.  He indicated that he had no treatment for hepatitis since service and was made aware of potentially continued manifestations when he was disqualified from giving blood by the Red Cross.  He could not think of any post service incidents where he could have contracted hepatitis and denied IV drug use or any other risk factors.  Transcript p. 21.  

In May 2013 the Veteran underwent a VA examination (which was signed and completed July 2013) which included addressing the question of whether he had any hepatitis related to service.  The Veteran was diagnosed with hepatitis B.  The claims file was reviewed, the Veteran was examined and a history was obtained from the Veteran who related that following his treatment in Vietnam for hepatitis, he was barred from giving blood in 2001 due to antibodies of hepatitis.  Since then he indicated he was retested and told he had no active antibodies.  He also had no signs or symptoms of hepatitis or chronic liver disease.  The examiner reviewed the November 2001 documents from the Red Cross that disqualified him from blood donation due to positive hepatitis B antibodies.  On examination he had no evidence of enlarged liver or other indicators of active liver disease.  However he underwent blood testing in June 2013 which was positive for hepatitis B antibodies but no other forms of hepatitis.  

The examiner gave an opinion that the Veteran's claimed condition of hepatitis was at least as likely as not incurred in or caused by the claimed inservice injury, event or illness.  The rationale provided was that the Veteran most likely had an active hepatitis B at least since December 2005 with chronic residuals, although exact onset was unknown.  The examiner noted that the Veteran had elevated ALT findings that were elevated in October 1997 after major spinal surgery in April 1996, but there were no other tests for hepatitis done for the liver function or hepatitis prior to this surgery.  The examiner noted the current positive tests for hepatitis B and the positive hepatitis in 2001 documented by the Red Cross.  The examiner also noted the positive history of hepatitis in 1970 documented in the treatment records in his service records from the 1980's, although the liver function tests were noted to be unremarkable in an April 1983 record when he had vasectomy reversal surgery.  The examiner suggested that further laboratory results such as a complete metabolic panel or liver function tests were not included among the records sent for review and could have helped confirm his liver function/hepatitis status for the period between 1989 and October 1997 where there were no treatment records.  However his liver function was noted to be abnormal since October 1997.  Additionally the examiner interpreted a laboratory finding from January 2000 as showing abnormal liver function since 1997 and also noted the Red Cross letter confirming the antibodies for hepatitis B suggesting possible infection by hepatitis B.  

The Board finds the evidence is in equipoise. The Veteran was diagnosed and treated for hepatitis in service.  Post service the Veteran was also diagnosed with hepatitis B antibodies, both in 2001 and again in the May 2013 examination (with lab testing done in June 2013).  Additionally he was noted to have abnormal liver function post service in 1997.  As for risk factors, there is no evidence to refute the Veteran's lay testimony which denied any participation in post service risk activities for hepatitis, while his MOS in Vietnam is one that is a risk factor for exposure to hepatitis C (although admittedly this Veteran tested positive only for hepatitis B antibodies).  See Veterans Benefit Administration (VBA) Fast Letter 98-110 (Nov. 30, 1998), (setting forth various risk factors for Hepatitis C exposure).  A veteran may have been exposed to hepatitis C during the course of his or her duties as a military corpsman, a medical worker, or as a consequence of being a combat veteran. VBA Fast Letter 04-13 (June 29, 2004).  

The Board adopts the opinion from the May 2013 VA examiner who, despite confirming a lack of available laboratory evidence to confirm a diagnosis of hepatitis between 1989 and 1997, still provided an opinion supported by rationale that the Veteran has hepatitis that as likely as not was incurred in or caused by service.  No additional medical evidence suggests that a different conclusion should be reached regarding the etiology of his hepatitis in service.  

The evidence of treatment for hepatitis in service in 1970, the Veteran's credible reports of having not engaged in risk factors for hepatitis post service and the competent medical opinion finding that his hepatitis as likely as not began in service, is favorable to the claim.  The Board resolves all doubt in favor of the Veteran and finds that service connection for hepatitis is warranted.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 3.303 (2015).  


ORDER

Entitlement to service connection for hypertension is denied.

Entitlement to service connection for hepatitis B is allowed.


REMAND

Service connection for intervertebral disc syndrome was granted in August 2013, with a separate grant of service connection for peripheral neuropathy of the left lower extremity.  The Board notes that although the May 2013 VA examination failed to diagnose a radiculopathy or neuropathy via EMG/NCS study (as was diagnosed on the left lower extremity), there nevertheless was an abnormality shown on that examination.  Specifically examination of the nerves on special testing disclosed a mild incomplete paralysis of the sciatic nerve on the right lower extremity.  Elsewhere there are records suggesting the Veteran had a sciatica affecting his right lower extremity, including private records dating back to an April 1996 lumbar laminectomy surgery and more recently MRI/CT scan results addressing lumbar spine complaints in 2011 and 2012, prior to a December 2012 laminectomy for symptoms including bilateral leg pain.  An August 2011 MRI revealed severe spinal stenosis and advanced degenerative disc disease especially on the right, with symptoms of low back pain radiating down the right lower extremity.  Other records from March 2006 suggest right leg numbness that was attributed to diabetic issues that were suggested to improve as his diabetes improved.  

The presence of a disability at any time during the claim process can justify a grant of service connection, even where the most recent diagnosis is negative. McClain v. Nicholson, 21 Vet. App. 319 (2007).  However, Congress has specifically limited entitlement to service-connection for disease or injury to cases where such incidents have resulted in disability.  See 38 U.S.C.A. § 1110. Hence, where the evidence does not support a finding of current disability upon which to predicate a grant of service connection, there can be no valid claim for that benefit. See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

Given the history of symptoms affecting the right lower extremity coupled with the findings of some continuing abnormality on VA examination, the Board finds that an addendum opinion should be obtained from the May 2013 VA examiner to address whether there may be another neurological disability affecting the right lower extremity other than the claimed radiculopathy/neuropathy which is a manifestation of his service-connected intervertebral disc syndrome.   

All relevant ongoing medical records should also be requested on remand. 38 U.S.C.A. § 5103A(c) (West 2014); see also Bell v. Derwinski, 2 Vet. App. 611   (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that he provide the names, addresses, and approximate dates of treatment of all medical care providers, VA and non-VA, who have provided any treatment pertinent to his appeal of neurological manifestations of the right lower extremity that is not of record.  Obtain all VA treatment records that have not been obtained already.  Once signed authorizations are received from the Veteran, obtain all private treatment records that have not been obtained already.  A copy of any records obtained, to include a negative reply, should be included in the claims file.  

2.  Thereafter, following completion of the above development in paragraph 2, the claims file should be returned to the May 2013 VA peripheral nerve disorders examiner for an addendum opinion (or if unavailable, to another examiner).  After considering the evidence, to include any additional evidence received pursuant to development from this remand, the examiner should specifically indicate whether it is as likely as not (i.e. a 50 percent or greater probability) that any the Veteran has any current neurological disability of the right lower extremity that is a manifestation of, or is otherwise etiologically related to his service connected intervertebral disc syndrome.  

In addressing this question, the examiner must address the findings shown in the May 2013 VA examination of a mild incomplete paralysis of the sciatic nerve noted in the right lower extremity for which no diagnosis was made at that time, as well as the private treatment  records from 2012 and 2013 showing treatment for lumbar spine radicular pain that involved the right lower extremity, culminating in the December 2012 lumbar laminectomy, and other records pertinent to this matter.  If the examiner finds that another examination is needed to provide the opinions, one should be scheduled. A complete rationale for any opinion expressed should be provided in the examiner's report. If the examiner concludes an opinion cannot be offered without resort to speculation, it should be indicated and he or she should explain why an opinion cannot be reached.

3.  After ensuring that the requested actions are completed, the RO should re-adjudicate the claims on appeal.  If the benefits sought are not fully granted, the RO must furnish a supplemental statement of the case (SSOC), before the claims file is returned to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


